Citation Nr: 1549915	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-05 399	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for postoperative residuals of a right inguinal hernia beginning January 14, 2008.  

2.  Entitlement to an evaluation in excess of 10 percent for a painful incisional scar defect from a prior right inguinal hernia repair beginning January 14, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957, with additional service in the U.S. Air Force Reserve and Army National Guard of Texas.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in April and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in June 2014, a transcript of which is of record.  

The case was previously before the Board in July 2014 and August 2015 when it was remanded for additional development.


FINDING OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


